Citation Nr: 0529594	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher amount for nonservice-connected death 
pension for the period from October 1, 2000, to July 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945.  He died in February 1982.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a March 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that approved payment of a nonservice-connected death pension 
on the basis of the appellant's reported income.  The 
appellant appealed the amount awarded to her.

In November 2004, the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence and to cure 
certain due process deficiencies.  The matter was returned to 
the Board in September 2005 for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
appellant's appeal.

2.  The appellant's monthly income was $525.25 from October 
1, 2000, to December 31, 2000, $543.00 from January 1, 2001, 
to December 31, 2001, and $557.00 from January 1, 2001, to 
July 1, 2002. 

3.  The appellant had unreimbursed medical expenses in the 
form of monthly insurance premiums in the amounts of $144.69 
from October 1, 2000, to December 31, 2000, $175.30 from 
January 1, 2001, to January 31, 2002, and $205.46 from 
February 1, 2002, to July 1, 2002, and laboratory and 
eyeglass charges totalling $458 for the period from January 
1, 2001, to December 31, 2001.

CONCLUSION OF LAW

The criteria for payment of a higher amount for nonservice-
connected death pension for the period from October 1, 2000, 
to July 1, 2002, have not been met.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in December 2004, the RO advised the 
appellant of the essential elements of the VCAA.  The 
appellant was advised that VA would make reasonable efforts 
to help her get the evidence necessary to substantiate her 
claim for an increased death pension, but that she must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
that VA had requested.  The appellant was also asked to 
identify any additional information or evidence that she 
wanted VA to try and obtain.  The RO also provided specific 
notice that the appellant should submit any evidence in her 
possession that pertained to her claim.  The December 2004 
letter therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The April 2001 decision, July 2002 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOCs) dated 
in May 2004 and April 2005 collectively notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for an increase of her nonservice-
connected death pension.  These documents also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  In this 
regard, the Board notes that the April 2005 SSOC provided a 
detailed accounting/audit and provided the appellant with a 
detailed explanation as to how her death pension was 
calculated.

The appellant has not identified any additional outstanding 
evidence or documentation that would be pertinent to the 
claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
December 2004 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
appellant in 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  


Analysis

Governing regulations provide that payments of any kind from 
any source shall be counted as income for improved death 
pension in the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 1521, 
38 C.F.R. § 3.271.  Income from investments such as the 
appellant's interest is included as are Social Security 
benefits.  38 C.F.R. § 3.262(a)(f).  The maximum annual rates 
of improved pension are specified by statute in 38 U.S.C.A. 
§§ 1521 and 1542 (death pension), as increased from time to 
time under 38 U.S.C.A. § 5312.  Each increase of the maximum 
annual rates of improved pension (including death pension) 
under 38 U.S.C.A. § 5312 is published in the "Notices" 
section of the federal register.  38 C.F.R. § 3.23(a) (2005).

The maximum annual income limitation for a surviving spouse 
with no dependents and not in receipt of special monthly 
pension effective December 1, 1999, was $6,026; effective 
December 1, 2000, it was $6,237; and, effective December 1, 
2001, it was $6,407.  See VA Adjudication Procedures Manual 
M21-1, Part I, Appendix B.  Medical expenses in excess of 5 
percent of the maximum annual pension rate may be excluded 
from an individual's annual income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. § 
3.272(g)(2).

The evidence of record reflects that the appellant's gross 
monthly income was $525.25 from October 1, 2000, to December 
31, 2000, $543.00 from January 1, 2001, to December 31, 2001, 
and $557.00 from January 1, 2001, to July 1, 2002.  She also 
had an unreimbursed medical expense in the form of a monthly 
insurance premium in the amount of $144.69 from October 1, 
2000, to December 31, 2000, $175.30 from January 1, 2001, to 
January 31, 2002, and $205.46 from February 1, 2002, to July 
1, 2002.  These premiums were deducted directly from her 
gross monthly income.  The figures (gross income and 
premiums) were obtained by the RO from the Civil Service.  
For the period from January 1, 2001, to December 31, 2001, 
the appellant reported that she had additional unreimbursed 
medical expenses for laboratory charges and eyeglasses 
totalling $458.00.  Although she asserts that errors were 
made the amounts of her gross income and medical expenses, 
the appellant has not submitted any evidence that contradicts 
the monthly figures provided by the Civil Service.  

Similarly, there is no evidence showing that there were any 
errors made by the RO in calculating the appellant's 
nonservice-connected death pension.  The record shows that 
the RO calculated the appellant's benefits from October 1, 
2000, to December 31, 2000, on an annual basis from October 
1, 2000, to September 30, 2001.  The yearly calendar was then 
used to calculate her benefits from January 1, 2001, to 
December 31, 2001, and from January 1, 2002, to July 1, 2002.  
Adjustments were made during these periods to reflect changes 
made to the appellant's gross monthly income and/or insurance 
premiums.  The calculations made by the RO considered the 
appellant's unreimbursed medical expenses to the extent that 
they exceeded five percent of the annual maximum pension 
rate, during the appropriate time periods, in reducing her 
gross income to arrive at her annual countable income.  Award 
letters mailed to the appellant on April 20, 2001, March 13, 
2002, and March 7, 2003 detail these calculations.  Further, 
based on these calculations, the record shows that the 
appellant's annual countable income was appropriately 
deducted from her maximum pension rate in arriving at her 
award.  

On the basis of the above analysis, there is no evidence that 
would support the conclusion that the appellant was entitled 
to higher amount for nonservice-connected death pension for 
the period from October 1, 2000, to July 1, 2002.  A 
preponderance of the evidence is against the appellant's 
claim.

Finally, the Board notes that the April 2005 SSOC indicated 
that the appellant's only unreimbursed medical expense during 
the appeals period were her insurance premiums.  No reference 
was made to the unreimbursed medical expenses for the 
laboratory charges and eyeglasses that were incurred between 
January 1, 2001, and December 31, 2001.  The calculations 
made in the April 2005 SSOC are in error due to this 
omission.  However, the March 13, 2002, award letter clearly 
shows that the RO took into account all of the appellant's 
reported unreimbursed medical expenses.  The Board therefore 
finds that the omission and miscalculation contained in the 
April 2005 SSOC to be harmless error.  Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).  


ORDER

Entitlement to a higher amount for nonservice-connected death 
pension for the period from October 1, 2000, to July 1, 2002, 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


